Exhibit 10.4
Form of Continuing Security Agreement


Dated as of May 14, 2013


Grant of Security Interest. Xhibit Corp. (whether one or more, the "Debtor",
individually and collectively if more than one) grants to JPMorgan Chase Bank,
N.A., whose address is 201 N. Central Ave, 21st Floor, AZl-1178, Phoenix, AZ
85004 (together with its successors and assigns, the "Bank") a continuing
security interest in, pledges and assigns to the Bank all of the Collateral (as
hereinafter defined) owned by the Debtor, all of the collateral in which the
Debtor has rights or power to transfer rights and all Collateral in which the
Debtor later acquires ownership, other rights or rights or power to transfer
rights to secure the payment and performance of the Liabilities.


Borrower. "Borrower" means SkyMall, LLC.


"Liabilities" means all obligations, indebtedness  and liabilities of the
Borrower whether individual, joint and several, absolute or contingent, direct
or indirect, liquidated or unliquidated, now or hereafter existing in favor of
the Bank, including without limitation, all liabilities, all interest, costs and
fees arising under or from any note, open account, overdraft, letter of credit
application, endorsement, surety agreement, guaranty, credit card, lease, Rate
Management Transaction, acceptance, foreign exchange contract or depository
service contract, whether payable to the Bank or to a third party and
subsequently acquired by the Bank, any monetary obligations (including interest)
incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding, and all renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements or substitutions of
any of the foregoing. "Rate Management Transaction" means any transaction
(including an agreement with respect  thereto) that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures. The
Debtor and the Bank specifically contemplate that Liabilities include
indebtedness hereafter incurred by the Borrower to the Bank.


The term "Collateral" means all of the Debtor's "accounts"; "chattel paper";
"deposit accounts" and other payment obligations of financial institutions
(including the Bank); "documents"; "equipment", including any documents and
certificates of title issued with respect to any of the equipment; "general
intangibles" and any right to a refund of taxes paid at any time to any
governmental entity; "instruments"; "inventory", including any documents and
certificates of title issued with respect to any of the inventory; "investment
property"; "financial assets"; "letter of credit rights"; all as defined in the
UCC, whether now owned or hereafter acquired, whether now existing or hereafter
arising, and wherever located. In addition, the term "Collateral" includes all
"proceeds", "products" and "supporting obligations" (as such terms are defined
in the UCC) of the Collateral, including but not limited to all stock rights,
subscription rights, dividends, stock dividends, stock splits, or liquidating
dividends, and all cash, accounts, chattel paper, "instruments," "investment
property," "financial assets," and "general intangibles" (as such terms are
defined in the UCC) arising from the sale, rent, lease, casualty Joss or other
disposition of the Collateral, and any Collateral returned to, repossessed by or
stopped in transit by the Debtor, and all insurance claims relating to any of
the Collateral. The term "Collateral" further includes all of the Debtor's
right, title and interest in and to all books, records and data relating to the
Collateral, regardless of the form of media containing such information or data,
and all software necessary or desirable to use any of the Collateral or to
access, retrieve, or process any of such information or data. Where the
Collateral is in the possession of the Bank or the Bank's agent, the Debtor
agrees to deliver to the Bank any property that represents an increase in the
Collateral or profits or proceeds of the Collateral.


The term "UCC" means the Uniform Commercial Code of Arizona, as in effect from
time to time.


Representations, Warranties and Covenants. The Debtor represents, warrants, and
covenants to the Bank that each of the following is true and will remain true
until termination of this agreement and payment in full of all Liabilities and
agrees with the Bank that:


 
-1-

--------------------------------------------------------------------------------

 
 
1. At its own expense, it shall maintain comprehensive casualty insurance on the
Collateral against such risks, in such amounts, with such deductibles and with
such companies as may be satisfactory to the Bank. Each insurance policy on the
Collateral shall contain a lender's loss payable endorsement satisfactory to the
Bank and a prohibition against cancellation or amendment of the policy or
removal of the Bank as loss payee without at least thirty (30) days' prior
written notice to the Bank. In all events, the amounts of such insurance
coverages on the Collateral shall be in such minimum amounts that the Debtor
will not be deemed a co-insurer. The policies on the Collateral, or certificates
evidencing them, shall, if the Bank so requests, be deposited with the Bank.
 
2. It shall permit the Bank, at the Debtor's expense, to inspect and examine the
Collateral  and to check and test the same as to quality, quantity, value, and
condition, and will provide any information that the Bank may reasonably request
and will permit the Bank or the Bank's agents to inspect and copy its books,
records and data, at any time during normal business hours.
 
3. It shall maintain the Collateral in good repair; pay promptly when due all
taxes and assessments upon the Collateral or for the use or operation of the
Collateral; use the Collateral in accordance with law and in compliance with any
policy of insurance thereon; and exhibit the Collateral to the Bank on demand.
 
4. Until the Bank gives notice to the Debtor to the contrary or until the Debtor
is in default, it may use the funds collected in its business. Upon notice from
the Bank or upon default, the Debtor agrees that all sums of money it receives
on account of or in payment or settlement of the accounts, chattel paper,
certificated securities, negotiable certificates of deposit, documents, general
intangibles and instruments shall be held by it as trustee for the Bank without
commingling with any of the Debtor's other funds, and shall immediately be
delivered to the Bank with endorsement to the Bank's order of any check or
similar instrument. It is agreed that, at any time the Bank so elects, the Bank
shall be entitled, in its own name or in the name of the Debtor or otherwise,
but at the expense and cost of the Debtor, to collect, demand, receive, sue for
or compromise any and all accounts, chattel paper, certificated securities,
negotiable certificates of deposit, documents, general intangibles, and
instruments, and to give good and sufficient releases, to endorse any checks,
drafts or other orders for the payment of money payable to the Debtor and, in
the Bank's discretion, to file any claims or take any action or proceeding which
the Bank may deem necessary or advisable. It is expressly understood and agreed,
however, that the Bank shall not be required or obligated in any manner to make
any demand or to make any inquiry as to the nature or sufficiency of any payment
received by it or to present or file any claim or take any other action to
collect or enforce the payment of any amounts which may have been assigned to
the Bank or to which the Bank may be entitled at any time or times. All notices
required in this paragraph will be immediately effective when sent. Such notices
need not be given prior to the Bank's taking action. The Debtor irrevocably
appoints the Bank or the Bank's designee as the Debtor's attorney-in-fact to do
all things with reference to the Collateral as provided for in this agreement
including without limitation (1) to sign the Debtor's name on any invoice or
bill of lading relating to any Collateral, on assignments and verifications of
account and on notices to the Debtor's customers, and (2) to do all things
necessary to carry out this agreement or to perform any of the Debtor's
obligations under this agreement, (3) to notify the post office authorities to
change the Debtor's mailing address to one designated by the Bank, and (4) to
receive, open and dispose of mail addressed to the Debtor. The Debtor ratifies
and approves all acts of the Bank as attorney-in-fact. This power of attorney
appointment is irrevocable, coupled with an interest, and shall survive the
death or disability of Debtor. The Bank shall not be liable for any act or
omission, nor any error of judgment or mistake of fact or law, but only for its
gross negligence or willful misconduct. This power being coupled with an
interest is irrevocable until all of the Liabilities have been fully satisfied.
Immediately upon its receipt of any Collateral evidenced by an agreement,
"instrument," "chattel paper," certificated "security" or "document" (as such
terms are defined in the UCC) (collectively, "Special Collateral"), it shall
mark the Special Collateral to show that it is subject to the Bank's security
interest, pledge and assignment and shall deliver the original to the Bank
together with appropriate endorsements and other specific evidence of assignment
or transfer in form and substance satisfactory to the Bank.
 
5. It will not, sell, lease, license or offer to sell, lease, license, grant as
security to anyone other than the Bank, or otherwise transfer the Collateral or
any rights in or to the Collateral, without the written consent of the Bank,
except for the sale of inventory in the ordinary course of business; or change
the location of the Collateral from the locations of the Collateral disclosed to
the Bank, without providing at least ten (10) days' prior written notice to the
Bank.
 
6. No financing statement or similar record covering all or any part of the
Collateral or any proceeds is on file in any public office, unless the Bank has
approved that filing.

 
-2-

--------------------------------------------------------------------------------

 
 
7. Without notice or demand and without affecting the Debtor's obligations
hereunder, from time to time, the Bank is authorized to: (a) renew, modify,
compromise, rearrange, restate, consolidate, extend, accelerate or otherwise
change the time for payment of, or otherwise change the terms of the Liabilities
or any part thereof, including increasing or decreasing the rate of interest
thereon; (b) release, either in whole or in part, the Borrower, and release,
either in whole or in part, substitute or add any one or more sureties,
endorsers, or guarantors; (c) take and hold other collateral for the payment of
the Liabilities, and enforce, exchange, substitute, subordinate, impair,
waive  or release any such collateral; (d) proceed against the Collateral or any
other collateral for the Liabilities and direct the order or manner of sale as
the Bank in its discretion may determine; (e) take any action against the
Borrower, the Collateral or any other collateral for the Liabilities, or any
other person liable for any of the Liabilities, and (f) apply any and all moneys
received by the Bank, or recoveries from the Collateral or any other collateral
for the Liabilities, in such order or manner as the Bank in its discretion may
determine, including but not limited to applying them against obligations,
indebtedness or liabilities which are not secured by this agreement.
 
8. Its obligations hereunder shall not be released, diminished or affected by
(a) any act or omission of the Bank, (b) the voluntary or involuntary
liquidation, sale or other disposition of all or substantially all of the assets
of the Borrower, or any receivership, insolvency, bankruptcy, reorganization, or
other similar proceedings affecting the Borrower or any of its assets or any
other obligor on the Liabilities or that obligor's assets, (c) any change in the
composition or structure of the Borrower or any other obligor on the
Liabilities, including a merger or consolidation with any other person or
entity, or (d) any payments made upon the Liabilities.
 
9. It expressly consents to any impairment of the Collateral or any other
collateral for the Liabilities, including, but not limited to, failure to
perfect a security interest in such collateral and any release, either in whole
or in part, of the Collateral or any other collateral for the Liabilities. Any
such impairment or release shall not affect the Debtor's obligations hereunder.
 
10. It waives (a) to the extent not prohibited by applicable law, all rights and
benefits under any laws or statutes regarding sureties, as may be amended, (b)
any right the Debtor may have to receive notice of the following matters before
the Bank enforces any of its rights: (i) the Bank's acceptance of this
agreement, (ii) incurrence or acquisition or material alteration of any
Liabilities, any credit that the Bank extends to the Borrower, (iii) the
Borrower's default, (iv) any demand, diligence, presentment, dishonor and
protest, (v) any action that the Bank takes regarding the Borrower, anyone else,
any other collateral for the Liabilities, or any of the Liabilities, which it
might be entitled to by law or under any other agreement, (vi} any adverse facts
that would affect the Debtor's risk (c} any right it may have to require the
Bank to proceed against the Borrower, any guarantor or other obligor on the
Liabilities, the Collateral or any other collateral for the Liabilities, or
pursue any remedy in the Bank's power to pursue, or to exercise any right of
setoff, (d) any defense based on any claim that the Debtor's obligations exceed
or are more burdensome than those of the Borrower, (e) the benefit of any
statute of limitations affecting the Debtor's obligations hereunder or the
enforcement hereof, (f) any defense arising by reason of any disability or other
defense of the Borrower or by reason of the cessation from any cause whatsoever
(other than payment in full) of the obligation of the Borrower for the
Liabilities, (g) any defense based on or arising out of any defense that the
Borrower may have to the payment or performance of the Liabilities or any
portion thereof, (h) any defense based on or arising out of the Bank's negligent
administration of the Liabilities, and (i) and agrees not to enforce any rights
of subrogation, contribution, reimbursement, exoneration or indemnification that
it may have against the Borrower, any person or entity liable on the
Liabilities, or the Collateral, until the Borrower and the Debtor have fully
performed all of their obligations to the Bank, even if those obligations are
not covered by this agreement. The Bank may waive or delay enforcing any of its
rights without losing them. Any waiver affects only the specific terms and time
period stated in the waiver.
 
11. The Debtor has (a) without reliance on the Bank or any information received
from the Bank and based upon the records and information the Debtor deems
appropriate, made an independent investigation of the Borrower, the Borrower's
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances that may bear upon those transactions, the Borrower or the
obligations, liabilities and risks undertaken pursuant to this agreement; (b)
adequate means to obtain from the Borrower on a continuing basis information
concerning the Borrower and the Bank has no duty to provide any information
concerning the Borrower or other obligor on the Liabilities to the Debtor (c)
full and complete access to the Borrower and any and all records relating to any
Liabilities now or in the future owing by the Borrower; (d) not relied and will
not rely upon any representations or warranties of the Bank not embodied in this
agreement or any acts taken by the Bank prior to or after the execution or other
authentication and delivery of this agreement (including but not limited to any
review by the Bank of the business, assets, operations, prospects and condition,
financial or otherwise, of the Borrower); and (e) determined that the Debtor
will receive benefit, directly or indirectly, and has or will receive fair and
reasonably equivalent value, for the execution and delivery of this agreement
and the rights provided to the Bank. By entering into this agreement, the Debtor
does not intend: (i) to incur or believe that the Debtor will incur debts that
would be beyond the Debtor's ability to pay as those debts mature; or (ii) to
hinder, delay or defraud any creditor of the Debtor. The Debtor is neither
engaged in nor about to engage in any business or transaction for which the
remaining assets of the Debtor are unreasonably small in relation to the
business or transaction, and any property remaining with the Debtor after the
execution or other authentication of this agreement is not unreasonably small
capital.
 
 
-3-

--------------------------------------------------------------------------------

 
 
12. The Debtor agrees to fully cooperate with the Bank and not to delay, impede
or otherwise interfere with the efforts of the Bank to secure payment from the
assets which secure the Liabilities including actions, proceedings, motions,
orders, agreements or other matters relating to relief from automatic stay,
abandonment of property, use of cash collateral and sale of the Bank's
collateral free and clear of all liens.
 
13. Its principal residence or chief executive office is at the address shown
above.
 
14. Its name as it appears in this agreement is its exact name as it appears in
its organizational documents, as amended, including any trust documents; and it
will not without the Bank's prior written consent, change its name, its business
organization, the jurisdiction under which it is formed or organized, or its
chief executive office, or any additional places of business.
 
15. The execution and delivery of this agreement and the performance of the
obligations it imposes do not violate any law, do not conflict with any
agreement by which it is bound, and do not require the consent or approval of
any governmental authority or any third party.
 
16. This agreement is a valid and binding agreement, enforceable according to
its terms.
 
17. It is duly organized, validly existing and in good standing under the laws
of the state where it is organized and in good standing in each state where it
is doing business; and the execution and delivery of this agreement and the
performance of the obligations it imposes (i) are within its powers and have
been duly authorized by all necessary action of its governing body; and (ii) do
not contravene the terms of its articles of incorporation or organization, its
by-laws, or any agreement or document governing its affairs.
 
18. When the Collateral is located at, used in or attached to a facility leased
by the Debtor, the Debtor will, at the request of the Bank, obtain from the
lessor a consent to the granting of this security interest and a release or
subordination of the lessor's interest in any of the Collateral, in form and
substance satisfactory to the Bank.
 
19. Without limiting any foregoing waiver, consent or agreement, the Debtor
further waives any and all benefits under Arizona Revised Statutes Section
12-1641 through 12-1646, inclusive, and Rule l7(f) of the Arizona Rules of Civil
Procedure, including any revision or replacement of such statutes or rules
hereafter enacted.


Reinstatement. The Debtor  agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities, and all or any part of
such payment or transfer is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be transferred or repaid by the Bank
or paid over to a trustee, receiver or any other person or entity, whether under
any bankruptcy act or otherwise (any of those payments or transfers is
hereinafter referred to as a "Preferential Payment"), then this agreement shall
continue to be effective or shall be reinstated, as the case may he, even if all
Liabilities have been paid in full, and whether or not the Bank is in possession
of this agreement or whether agreement has been marked paid, cancelled, released
or returned to the Borrower or the Debtor, and, to the extent of the payment or
repayment or other transfer by the Bank, the Liabilities or part intended to be
satisfied by the Preferential Payment shall be revived and continued in full
force and effect as if the Preferential Payment had not been made. If this
agreement must be reinstated, the Debtor agrees to execute and deliver to the
Bank any new security agreements and financing statements, if necessary or if
requested by the Bank, in form and substance acceptable to the Bank, covering
the Collateral. The obligations of the Debtor under this section shall survive
the termination of this agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Remedies Regarding Collateral. The Bank shall have the right to require the
Debtor to assemble the Collateral and make it available to the Bank at a place
to be designated by the Bank which is reasonably convenient to both parties, the
right to take possession of the Collateral with or without demand and with or
without process of law, and the right to sell and dispose of it and distribute
the proceeds according to law. The Debtor agrees that upon default the Bank may
dispose of any of the Collateral in its then present condition, that the Bank
has no duty to repair or clean the Collateral prior to sale, and that the
disposal of the Collateral in its present condition or without repair or
clean-up shall not affect the commercial reasonableness of such sale or
disposition. The Bank's compliance with any applicable state or federal Jaw
requirements in connection with the disposition of the Collateral will
not  adversely affect the commercial reasonableness of any sale of the
Collateral. The Bank may disclaim warranties of title, possession, quiet
enjoyment, and the like, and the Debtor agrees that any such action shall not
affect the commercial reasonableness of the sale. In connection with the right
of the Bank to take possession of the Collateral, the Bank may take possession
of any other items of property in or on the Collateral at the time of taking
possession, and hold them for the Debtor without liability on the part of the
Bank. The Debtor expressly agrees that the Bank may enter upon the premises
where the Collateral is believed to be located without any obligation of payment
to the Debtor, and that the Bank may, without cost, use any and all of the
Debtor's "equipment" (as defined in the UCC) in the manufacturing or processing
of any "inventory" (as defined in the UCC) or in growing, raising, cultivating,
caring for, harvesting, loading and transporting of any of the Collateral that
constitutes "farm products" (as defined in the UCC). If there is any statutory
requirement for notice, that requirement shall be met if the Bank sends notice
to the Debtor at least ten (10) days prior to the date of sale, disposition or
other event giving rise to the required notice, and such notice shall be deemed
commercially reasonable. Without limiting any other remedy, the Debtor is liable
for any deficiency remaining after disposition of the Collateral. The Bank is
authorized to cause all or any part of the Collateral to be transferred to or
registered in its name or in the name of any other person or business entity,
with or without designating the capacity of that nominee. At its option the Bank
may, but shall be under no duty or obligation to, discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on the
Collateral, pay for insurance on the Collateral, and pay for the maintenance and
preservation of the Collateral, and the Debtor agrees to reimburse the Bank on
demand for any such payment made or expense incurred by the Bank with interest
at the highest rate at which interest may accrue under any of the instruments
evidencing the Liabilities. The Debtor authorizes the Bank to endorse on the
Debtor's behalf and to negotiate drafts reflecting proceeds of insurance of the
Collateral, provided that the Bank shall remit to the Debtor such surplus, if
any, as remains after the proceeds have been applied, at the Bank's option, to
the satisfaction of all of the Liabilities (in such order of application as the
Bank may elect) or to the establishment of a cash collateral account for the
Liabilities. The Bank shall have the right now, and at any time in the future in
its sole and absolute discretion, without notice to the Debtor to (a) prepare,
file and sign the Debtor's name on any proof of claim in bankruptcy or similar
document against any owner of the Collateral and (b) prepare, file and sign the
Debtor's name on any notice of lien, assignment or satisfaction of lien or
similar document in connection with the Collateral.
 
Miscellaneous. A carbon, photographic or other reproduction of this agreement is
sufficient as, and can be filed as, a financing statement or similar record. The
Debtor authorizes the Bank to file one or more financing statements or similar
records covering the Collateral or such lesser amount of assets as the Bank may
determine, or the Bank may, at its option, file financing statements or similar
records containing any collateral description which reasonably describes the
Collateral, and the Debtor will pay the cost of filing them in all public
offices where filing is deemed by the Bank to be necessary or desirable. In
addition, the Debtor shall execute and deliver, or cause to be executed and
delivered, such other documents as the Bank may from time to time request to
perfect or to further evidence the pledge, security interest and assignment
created in the Collateral by this agreement. If any provision of this agreement
cannot be enforced, the remaining portions of this agreement shall continue in
effect. No delay on the part of the Bank in the exercise of any right or remedy
waives that right or remedy, no single or partial exercise by the Bank of any
right or remedy precludes any other exercise of it or the exercise of any other
right or remedy, and no waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor does a waiver on
one occasion waive that right on any future occasion. All obligations of the
Debtor set forth in this agreement shall bind the Debtor's heirs, executors,
administrators, successors and assigns. The provisions of this agreement are
severable, and if any one or more of the provisions of this agreement are held
to be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired; and the invalidity, illegality or unenforceability in one
jurisdiction shall not affect the validity, legality or enforceability of such
provision(s) in any other jurisdiction. Time is of the essence under this
agreement and in the performance of every term, covenant and obligation
contained herein.


Indemnification. The Debtor agrees to indemnify, defend and hold the Bank, its
parent companies, subsidiaries, affiliates, their respective successors and
assigns and each of their respective shareholders, directors, officers,
employees and agents (collectively the "Indemnified Persons") harmless from and
against any and all loss, liability, obligation, damage, penalty, judgment,
claim, deficiency, expense, interest, penalties, attorneys' fees (including the
fees and expenses of attorneys engaged by the Indemnified Person at the
Indemnified Person's reasonable discretion) and amounts paid in settlement
("Claims") to which any Indemnified Person may become subject arising out of or
relating to this agreement or the Collateral, except to the limited extent that
the Claims are proximately caused by the Indemnified Person's gross negligence
or willful misconduct. The indemnification provided for in this paragraph shall
survive the termination of this agreement and shall not be affected by the
presence, absence or amount of or the payment or nonpayment of any claim under,
any insurance.


 
-5-

--------------------------------------------------------------------------------

 
 
Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of Arizona (without giving effect to its
laws of conflicts), and to the extent applicable, federal law, except to the
extent that the laws regarding the perfection and priority of security interests
of the state(s) in which either the Debtor or any property securing the
Liabilities is located, are applicable. The Debtor agrees that any legal action
or proceeding with respect to any of its obligations under this agreement may be
brought by the Bank in any state or federal court located in the State of
Arizona, as the Bank in its sole discretion may elect. By the execution and
delivery of this agreement, the Debtor submits to and accepts, for itself and in
respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts. The Debtor waives any claim that the State of
Arizona is not a convenient forum or the proper venue for any such suit, action
or proceeding.


WAIVER OF SPECIAL DAMAGES. THE DEBTOR WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.


JURY WAIVER. TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE DEBTOR
AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN OR
AMONG THE DEBTOR AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS
DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
FINANCING DESCRIBED HEREIN.



 
Debtor:
 

 